Name: Decision No 2/86 of the EEC-Austria Joint Committee - Community transit - of 23 March 1987 extending Decisions No 2/78 and No 2/79 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit
 Type: Decision
 Subject Matter: organisation of transport;  tariff policy;  European construction;  Europe
 Date Published: 1987-04-11

 Avis juridique important|21987D0411(07)Decision No 2/86 of the EEC-Austria Joint Committee - Community transit - of 23 March 1987 extending Decisions No 2/78 and No 2/79 amending the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit Official Journal L 099 , 11/04/1987 P. 0002 - 0002DECISION No 2/86 OF THE EEC-AUSTRIA JOINT COMMITTEE- Community transit -of 23 March 1987extending Decisions No 2/78 and No 2/79 amending the Agreement between the European Economic Comunity and the Republic of Austria on the application of the rules on Community transitTHE JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Republic of Austria on the application of the rules on Community transit, and in particular Article 16 (3) (a) thereof,Whereas Decision No 2/78 of the joint Committee added to the Agreement an Appendix II A relating to the introduction, on an experimental basis, of a Community transit declaration form for use in an automatic or electronic data-processing system ; whereas that Appendix II A was amended by Decision No 2/79 ;Whereas the validity of the said Decisions was last extended by Decision No 1/84 until 31 December 1986 ; whereas it has been found necessary to provide for use of the said form beyond that date ; whereas the aforementioned Decisions should, therefore, be extended,HAS DECIDED AS FOLLOWS :Article 1Decisions No 2/78 and No 2/79 are hereby extended until 31 December 1987.Article 2This Decision shall enter into force on 1 January 1987.Done at Brussels, 23 March 1987.For the Joint CommitteeThe Chairman